Citation Nr: 1227566	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  07-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a shell fragment wound of the spine involving muscle group XX, currently rated 10 percent disabling.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected shell fragment wound residuals.

3.  Entitlement to service connection for a neck disability, to include as secondary to service-connected shell fragment wound residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 1970 with service in the Republic of Vietnam from March to August 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the benefits sought on appeal.  In September 2010, the Board remanded the Veteran's claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

Although the Board regrets the additional delay in this long-standing appeal, additional development is needed prior to further disposition of the Veteran's claims.

The Veteran contends that his current low back and neck disabilities were incurred during active service.  Specifically, the Veteran asserts that he injured his low back and neck when he fell headfirst in service and landed on his head.  The Veteran also contends that his low back and neck disabilities may be related to a parachute jump in service during which his parachute did not open completely and he experienced a hard landing.  In the alternative, the Veteran asserts that his current low back and neck disabilities were caused by or are aggravated by his service-connected shell fragment wound residuals.  

The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). 

Preliminarily, the Board notes that the Veteran is competent to state that he fell and hurt his back and neck and experienced a bad parachute landing in service, which are within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board considers the Veteran's accounts to be credible as they are supported by his service personnel records, which confirm that he served in the infantry and in combat, and that he received a Parachutist Badge.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, even without the Veteran's competent and credible lay assertions, in-service injury to the neck and back would be conceded in light of the Veteran's documented service in combat and receipt of the Combat Infantryman Badge and Purple Heart Medal. 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2011). 

Service medical records show that the Veteran sustained shell fragment wounds to his low back in May 1969 and subsequently underwent a hemilaminectomy at L1 to remove the foreign body.  He was hospitalized for his wounds until early July 1969.  Thereafter, also in July 1969, the Veteran continued to complain of pain in his back, which was made worse by a fall down some steps.  He also reported pain and stiffness surrounding his surgical scar.  In March 1970, the Veteran complained of pain and stiffness in his neck, and rule out meningitis was assessed.  Significantly, separation examination in March 1970 was negative for complaints or clinical findings relating to back or neck problems.  Although it was noted that the Veteran sustained shell fragment wounds to the back, he denied recurrent back pain and the examiner noted no problems at present.

Following discharge from service, the Veteran underwent a VA examination in August 1972 during which he reported occasional sharp sudden pain in the area of his back surgery to remove shrapnel.  He also reported a dull ache in the same area when straining.  Examination revealed full range of motion in all joints, and an X-ray of the lumbar spine showed possible intervention of the lower lumbar and upper sacral spine, but intervertebral spaces were well preserved.  The Veteran was diagnosed with residuals, shrapnel wound, back.  The VA examination is silent for complaints or clinical findings relating to the neck.

Thereafter, post service private medical records dated in January 2002 show complaints of shoulder pain, upper back pain, and a feeling similar to a pinched nerve in neck.  Bursitis, tendinitis, and a cervical strain were diagnosed.  The Veteran was subsequently involved in a motorcycle accident in July 2003, after which he complained of wrist and shoulder pain.  In February 2004, it appears that the Veteran complained of low back pain, and imaging of the lumbar spine the same month showed scoliosis, as well as sclerosis around the facet joints of L5 bilaterally.  Private records thereafter show complaints of arthritis pain in the mid and lower back, hips, knees, and feet, and diagnoses to include polyarthritis and polyarthalgia.  Of note, in October 2005, the Veteran complained of arthritis pain, and it was noted that he had low back pain from an old back injury.

Post service VA medical records dated from June 2006 to March 2012 show ongoing complaints and diagnoses related to the lumbar spine and cervical spine, including degeneration of the cervical intervertebral disc, degeneration of lumbar or lumbosacral intervertebral disc, spinal stenosis in the lumbar region without sciatica, chronic low back pain, and chronic pain syndrome.  Significantly, no VA provider opined that either the Veteran's low back disability or neck disability were related to service.

The Veteran has been afforded two VA examinations in connection with his service connection claims.  In June 2006, following a review of the Veteran's medical records and clinical evaluation of the Veteran, a VA examiner diagnosed congenital mild scoliosis of the thoracolumbar spine with no objective findings to support arthritis or radiculopathy, and age-related cervical osteoarthritis that was neither caused by nor related to service.  However, the examiner did not provide an opinion as to whether the Veteran's low back and neck disabilities were caused or aggravated by his service-connected shell fragment wound residuals, rendering the examination incomplete for rating purposes.

The Veteran was afforded another VA examination in January 2012 to address the nature and likely etiology of his current low back and neck disabilities.  Following a review of the claims file and clinical evaluation of the Veteran, the examiner diagnosed lumbar degenerative disc disease and cervical disc disease and opined that those conditions were neither caused by nor related to active service, including the Veteran's reported fall therein.  The examiner further opined that the Veteran's low back and neck disabilities were not caused by, related to, or aggravated by his service-connected shell fragment wounds.  Instead, the examiner found that both the Veteran's low back and neck disabilities were most likely age-related.  In support of that conclusion, the examiner noted that the Veteran's separation physical was silent for current low back and neck complaints, and the low back and neck disabilities were not diagnosed until more than 35 years post service.  Significantly, however, the examiner did not address the Veteran's September 2010 assertion that his low back and neck disabilities were caused by a bad parachute landing in service.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, although the Veteran has already been afforded two VA examinations in connection with his claim, those examinations did not address the specific theory of service connection raised by the Veteran in his September 2010 statement, namely, that a bad parachute landing in service caused his current low back and neck disabilities.  As it remains unclear to the Board whether the Veteran's current low back and neck disabilities are related to his active service, including a bad parachute landing therein, the Board finds that a new examination and medical opinion are necessary in order to fully and fairly assess the merits of the Veteran's claims.  Absent such an opinion, the record does not contain sufficient detail for the Board to decide the Veteran's claims at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Additionally, it appears that there may be outstanding medical records.  Specifically, during March 2009 VA treatment, the Veteran reported that he sees an outside physician for medical care.  However, the most recent private medical record associated with the paper claims folder and Virtual VA file are dated in June 2008.  As the Veteran has put the VA on notice that private records may exist pertaining to his back and neck disabilities, those records should be obtained on remand.  Also on remand, any VA treatment records dated since March 2012, which relate to the Veteran's low back and neck disabilities, should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, with respect to the Veteran's claim for an increased rating for shell fragment wound residuals, the Board notes that the Veteran was recently afforded a VA examination in January 2012 to evaluate the current nature and severity of his shell fragment wound residuals.  While that examination is not stale, the Board finds that development of the Veteran's claim for service connection for a low back disability could have bearing on the merits of the increased rating claim for shell fragment wounds also involving the low back.  Therefore, the Board considers the increased rating claim to be inextricably intertwined with the other issues on appeal.  Accordingly, consideration of the Veteran's increased rating claim must be deferred pending adjudication of his claim for service connection for the low back.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all VA medical records pertaining to the Veteran's low back and neck disabilities dated from March 2012.

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his low back and neck disabilities, to include E. Christine Allen, P.A., Dr. James Howell, and Doctors Medical of Walton County.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability and neck disability.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service treatment records, which show treatment for shell fragment wounds to the low back with a hemilaminectomy at L1, and complaints of neck pain and stiffness diagnosed as rule out meningitis; post service treatment records dated from 2002 to the present showing complaints and treatment related to the low back and neck; and, the June 2006 and January 2012 VA examination reports.  The examiner must also consider the Veteran's lay statements regarding a fall in service, a bad parachute landing in service, and continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should provide the following:

a)  Diagnose all current low back and neck disabilities.

b)  State whether it is it at least as likely as not (50 percent probability or greater) that any current low back disability first manifested in service or is otherwise related to any aspect of the Veteran's active service, to include a bad parachute landing, a headfirst fall in which the Veteran landed directly on his head, shell fragment wounds in the lower back, or the hemilaminectomy to remove shell fragments therein. 

c)  State whether it is it at least as likely as not (50 percent probability or greater) that any current neck disability first manifested in service or is otherwise related to any aspect of the Veteran's active service, to include a bad parachute landing, a headfirst fall in which the Veteran landed directly on his head, shell fragment wounds in the lower back, or the hemilaminectomy to remove shell fragments therein.

d)  State whether it is it at least as likely as not (50 percent probability or greater) that any current low back disability was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected shell fragment wound residuals.

e)  State whether it is it at least as likely as not (50 percent probability or greater) that any current neck disability was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected shell fragment wound residuals.

4.  Then, readjudicate the claims remaining on appeal, considering all applicable schedular rating criteria.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies him of the applicable rating criteria.  Allow the appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
E: WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


